DETAILED ACTION
Claims 10-21 were rejected in Office Action mailed on 11/23/2021.
Applicant filed a response, amended claims 10-12, 14, 17, 18 and 20, cancelled claims 7-9, 15, 19 and 21; and added claims 22-27 on 02/22/2022.
Claims 1-6, 10-14, 16-18, 20, 22-27 are pending, and claims 1-6 and 23-24 are withdrawn.
Claims 10-14, 16-18, 20, 22 and 25-27 are rejected.

Examiner’s Note
It is noted in the claims filed on 2/22/2022, claims 23 and 24 are indicated as "New". However, applicant elected Titanium (Ti) metal as the incorporated metal species and Socony Mobile (MFI) as the framework species in the remark filed on 10/1/2021. Currently, claims 1-6, 10-14, 16-18, 20, 22-27 are pending, wherein claims 1-6 and 23-24 are withdrawn, given claim 23 is drawn to a withdrawn species drawn to a hydrophobic zeolite having BEA framework, and claim 24 is drawn to a withdrawn species drawn to a hydrophobic zeolite having MWW framework. Therefore, claims 23 and 24 should have been indicated as "Withdrawn - New" and not "New”.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11, 13-14 16-18, 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Carati et al., Influence of synthesis media on the TS-1 characteristics, Study. Surf. Sci. Catal., 1999, 125, 45-52 (provided in IDS received on 08/17/2021) (Carati), in view of Louis et al., Synthesis of ZSM-5 zeolite in fluoride media: an innovative approach to tailor both crystal size and acidity, Microporous and Mesoporous Materials, 2004, 74, 171-178 (provided in IDS received on 08/17/2021) (Louis), and Qin et al., Comparative study of nano-ZSM-5 catalysts synthesized in OH- and F- media, Adv. Funct. Mater. 2014, 24, 257-264 (Qin), and taken in view of evidence by Serrano et al., Turning TS-1 zeolite into a highly active catalyst for olefin epoxidation with organic hydroperoxides, Chem. Commun., 2009, 1407-1409 (Serrano).
Regarding claims 10, 11, 12-18 and 22, Carati discloses TS-1 in F media were prepared by adding the “standard sol” to the fluoride source (HF for TS-1 d) in equimolar amount to TPAOH (i.e., tetrapropylammonium hydroxide, reads upon a hydroxylated structure directing agent, SDA-OH) (Carati, page 46, section Synthesis of TS-1 in F media, lines 1-2); the standard sol (reads upon a zeolite synthesis gel) is prepared by adding the solution of TEOS (i.e., tetraethylorthosilicate) and TEOT (i.e., tetraethylorthotitanate, a metal alkoxide of titanium) to TPAOH (i.e., tetrapropylammonium hydroxide) and add water after hydrolysis and 3 hours of aging (Carati, page 46, section Synthesis of TS-1 in OH medium, lines 1-3).

Furthermore, according to Serrano, titanium silicalite-1 (TS-1) is a highly versatile molecular sieve with MFI structure (Serrano, page 1407, left column, 2nd paragraph, lines 1-2).

Carati does not explicitly disclose (a) for forming a hydrophobic zeolite; (b) wherein the HF and SDA-OH have a molar ratio (moles HF/moles SDA-OH) of greater than 1; or wherein the molar ratio is about 1.1 to about 2.0; or the molar ratio is about 1.25 to about 1.5; (c) the zeolite that is formed is hydrophobic.

With respect to difference (a), however, the recitation in the claims that the method is “for forming a hydrophobic zeolite” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Carati discloses the method as presently claimed, it is clear that the method of Carati would be capable of performing the intended use, i.e. for forming a hydrophobic zeolite, and thus, one of ordinary skill in the art would have arrived at the claimed invention.	

With respect to difference (b), Louis teaches the synthesis of H-[F]ZSM-5 zeolites with different F/Si ratio in order to investigate the effect of fluorine on the physico-chemical properties to the materials (Louis, page 172, left column, 3rd paragraph, lines 1-4). 
As Louis expressly teaches, a higher concentration of F- in the synthesis solution leads to the formation of larger crystals and it can be concluded that the syntheses via this unconventional route allows to vary the size of the crystals maintaining high crystallinity (Louis, page 174, right column, 3rd paragraph, lines 2-6), and by varying the concentration of fluorides in the gel, it is possible to tailor the size of the crystals and their surface acidity (Louis, page 177, left column, Conclusions, lines 3-5).
Louis is analogous art as Louis is drawn to synthesis of zeolites with fluoride.
In light of the motivation of varying the concentration of fluorides as taught by Louis, it therefore would be obvious to a person of ordinary skill in the art to use varying concentrations of HF in the synthesis solution and therefore the molar ratio of the HF and the SDA-OH in the synthesis of Carati, including the presently claimed ranges, to tailor the size of the crystals and surface acidity of synthesized zeolite, and thereby arrive at the claimed invention. 

With respect to difference (c), Qin teaches preparing nanosized ZSM-5 crystals by direct synthesis in fluoride medium (Qin, page 257, right column, bottom paragraph, lines 1-2). Qin further discloses the use of fluoride synthesis approach leads to minimized number of non-bridge ≡SiO- defects (i.e., silanol groups) (Qin, page 257, right column, middle of 2nd paragraph); the presence of more silanols inside ZSM-5-OH (i.e., zeolite prepared in hydroxyl medium) makes it more hydrophilic than ZSM-F, and in reaction where H2O is a major product, the more hydrophobic ZSM-F shifts the reaction towards products (i.e., zeolite prepared in fluoride medium is hydrophobic) (Qin, page 262, bottom section of right column).
As Qin expressly teaches, the material synthesized in a hydroxyl medium contains a substantially larger number of surface and internal silanols that impact significantly its catalytic performance in methanol to hydrocarbon transformation. While the two materials exhibit similar selectivity in methanol transformations, the catalyst synthesized in fluoride medium (i.e., with minimized silanol groups) shows superior activity and resistance to deactivation (page 257, bottom half section of Abstract).
Qin is analogous art as Qin is drawn to preparation of zeolite in fluoride medium.
In light of the motivation of minimizing silanol groups as taught by Qin, it therefore would be obvious to a person of ordinary skill in the art to conduct the method of Carati of synthesizing TS-1 which is already in fluoride medium, to from a zeolite that hydrophobic, in order to achieve superior activity and resistance to deactivation, and thereby arrive at the claimed invention.

Regarding claim 12, as applied to claim 10, Carati in view of Louis and Qin does not explicitly disclose “wherein the formed hydrophobic zeolite comprises a density of silanol groups characterized by infrared spectroscopy as a ratio of the area of IR peaks of O-H vibrations to Si-O-Si overtone vibrations (AO-H/ASi-O-Si), wherein the density of silanol groups (ɸ) is about 0.5 or less”.
However, Qin teaches the use of fluoride synthesis approach allows the crystallization of zeolites in slightly acidic to slightly basic medium, and the near neural pH medium leads to minimized number of non-bridge ≡SiO- defects (i.e., silanol groups) (Qin, page 257, right column, middle of 2nd paragraph).
As Qin expressly teaches, the material synthesized in a hydroxyl medium contains a substantially larger number of surface and internal silanols that impact significantly its catalytic performance in methanol to hydrocarbon transformation. While the two materials exhibit similar selectivity in methanol transformations, the catalyst synthesized in fluoride medium (i.e., with minimized silanol groups) shows superior activity and resistance to deactivation (Qin, page 257, bottom half section of Abstract).
In light of the motivation of minimizing silanol groups as taught by Qin, it therefore would be obvious to a person of ordinary skill in the art to reduce density of silanol groups of zeolite of Carati in view of Louis and Qin, including the presently claimed, in order to achieve superior activity and resistance to deactivation, and thereby arrive at the claimed invention.

Regarding claim 20, as applied to claim 10, Qin teaches preparing nanosized ZSM-5 crystals by direct synthesis in fluoride medium (Qin, page 257, right column, bottom paragraph, lines 1-2). Qin further discloses silicalite-1 seeds (i.e., a seed with zeolite corresponding to MFI framework) were added to the precursor gels to reduce crystallization times and to facilitate the synthesis of nanosized crystals (Qin, page 257, bottom paragraph, lines 4-6).
As Qin expressly teaches, the largest crystals were observed in the absence of seeds, sub-micrometer crystals were observed in the sample synthesized with 2.5 wt% seeds and a further increase of the seed content (5 wt%) resulted in much smaller, ca. 200 nm ZSM-5 crystals (Qin, page 258, right column, bottom paragraph, lines 3-11).
In light of the motivation of seeding with a zeolite, e.g. silicalite-1 (MFI framework), as taught by Qin, it therefore would be obvious to a person of ordinary skill in the art to include seeding with a zeolite, e.g., silicalite-1 (MFI framework), in the synthesis of Carati in view of Louis and Qin, in order to reduce crystallization time and facilitate the synthesis of nanosized crystals, and thereby arrive at the claimed invention.

Regarding claims 25-27, Carati discloses TS-1 in F media were prepared by adding the “standard sol” to the fluoride source (HF for TS-1 d) in equimolar amount to TPAOH (i.e., tetrapropylammonium hydroxide, reads upon a hydroxylated structure directing agent, SDA-OH) (Carati, page 46, section Synthesis of TS-1 in F media, lines 1-2); the standard sol (reads upon a zeolite synthesis gel) is prepared by adding the solution of TEOS (i.e., tetraethylorthosilicate) and TEOT (i.e., tetraethylorthotitanate, a metal alkoxide of titanium) to TPAOH (i.e., tetrapropylammonium hydroxide) and add water after hydrolysis and 3 hours of aging (Carati, page 46, section Synthesis of TS-1 in OH medium, lines 1-3).

Furthermore, according to Serrano, titanium silicalite-1 (TS-1) is a highly versatile molecular sieve with MFI structure (Serrano, page 1407, left column, 2nd paragraph, lines 1-2).

Furthermore, Carati discloses that for the synthesis of the standard sol (reads upon a zeolite synthesis gel), after hydrolysis and 3 hours of aging at 313K (Carati, page 46, section Synthesis of TS-1 in OH medium, lines 1-3). Given that Carati uses identical or substantially identical process and reagents with that of the present invention in the preparation of a zeolite synthesis gel, it is clear that there would necessarily be alcohol formation from the hydrolysis step, which would necessarily evaporate during the 3 hours of aging at 313K.

Carati does not explicitly disclose (a) for forming a hydrophobic zeolite; (b) wherein the HF and SDA-OH have a molar ratio (moles HF/moles SDA-OH) of greater than 1; or the molar ratio is about 1.25 to about 1.5; (c) the zeolite that is formed is hydrophobic.

With respect to difference (a), however, the recitation in the claims that the method is “for forming a hydrophobic zeolite” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Carati discloses the method as presently claimed, it is clear that the method of Carati would be capable of performing the intended use, i.e. for forming a hydrophobic zeolite, and thus, one of ordinary skill in the art would have arrived at the claimed invention.	

With respect to difference (b), Louis teaches the synthesis of H-[F]ZSM-5 zeolites with different F/Si ratio in order to investigate the effect of fluorine on the physico-chemical properties to the materials (Louis, page 172, left column, 3rd paragraph, lines 1-4). 
As Louis expressly teaches, a higher concentration of F- in the synthesis solution leads to the formation of larger crystals and it can be concluded that the syntheses via this unconventional route allows to vary the size of the crystals maintaining high crystallinity (Louis, page 174, right column, 3rd paragraph, lines 2-6), and by varying the concentration of fluorides in the gel, it is possible to tailor the size of the crystals and their surface acidity (Louis, page 177, left column, Conclusions, lines 3-5).
Louis is analogous art as Louis is drawn to synthesis of zeolites with fluoride.
In light of the motivation of varying the concentration of fluorides as taught by Louis, it therefore would be obvious to a person of ordinary skill in the art to use varying concentrations of HF in the synthesis solution and therefore the molar ratio of the HF and the SDA-OH in the synthesis of Carati, including the presently claimed ranges, to tailor the size of the crystals and surface acidity of synthesized zeolite, and thereby arrive at the claimed invention. 

With respect to difference (c), Qin teaches preparing nanosized ZSM-5 crystals by direct synthesis in fluoride medium (page 257, right column, bottom paragraph, lines 1-2). Qin further discloses the use of fluoride synthesis approach leads to minimized number of non-bridge ≡SiO- defects (i.e., silanol groups) (Qin, page 257, right column, middle of 2nd paragraph); the presence of more silanols inside ZSM-5-OH (i.e., zeolite prepared in hydroxyl medium) makes it more hydrophilic than ZSM-F, and in reaction where H2O is a major product, the more hydrophobic ZSM-F shifts the reaction towards products (i.e., zeolite prepared in fluoride medium is hydrophobic) (Qin, page 262, bottom section of right column).
As Qin expressly teaches, the material synthesized in a hydroxyl medium contains a substantially larger number of surface and internal silanols that impact significantly its catalytic performance in methanol to hydrocarbon transformation. While the two materials exhibit similar selectivity in methanol transformations, the catalyst synthesized in fluoride medium (i.e., with minimized silanol groups) shows superior activity and resistance to deactivation (Qin, page 257, bottom half section of Abstract).
Qin is analogous art as Qin is drawn to preparation of zeolite in fluoride medium.
In light of the motivation of minimizing silanol groups as taught by Qin, it therefore would be obvious to a person of ordinary skill in the art to conduct the method of Carati of synthesizing TS-1 which is already in fluoride medium, to from a zeolite that hydrophobic, in order to achieve superior activity and resistance to deactivation, and thereby arrive at the claimed invention.

Response to Amendment
In response to the amended claims 10-12, 14, 17, 18 and 20, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. 
In response to the amended claim 10, which recites, “…the hydrophobic zeolite that is formed has a Socony Mobil-5 (MFI), Beta (BEA), or MWW framework”. It is noted that the referenced teaching from Carati in view of Louis would not meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections over Carati in view of Louis are withdrawn. However, the amended necessitates a new set of rejections as set forth above.

Response to Arguments
Applicant primarily argues:
“Carati discloses the hydrothermal synthesis of a titanium silicate-1 (TS-1) zeolite having the MFI structure by adding an equimolar amount of tetrapropylammonium hydroxide and ammonium fluoride (NH4F) to the synthesis medium…Therefore, using HF will provide a more pristine, low-defect zeolite than if NH4F is used.”

Remarks, p. 7-8

The Examiner respectfully traverses as follows:
Carati discloses TS-1 in F media were prepared by adding the “standard sol” to the fluoride source (NH4F for TS-1 c and HF for TS-1 d) (emphasis added) in equimolar amount to TPAOH (Carati, page 46, section Synthesis of TS-1 in F media, lines 1-2). Therefore, Carati discloses using HF as F media (as also set forth in Office Action mailed 11/23/2021, page 6).

Applicant further argues:
“The HF/SDA-OH ratio claimed by Applicant for the synthesis of hydrophobic MFI, BEA and MWW zeolites does not overlap with Carati because Carati teaches the synthesis of a TS-1 zeolite with only an equimolar amount of tetrapropylammonium hydroxide and NH4F.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Firstly, Carati discloses TS-1 in F media were prepared by adding the “standard sol” to the fluoride source (NH4F for TS-1 c and HF for TS-1 d) (emphasis added) in equimolar amount to TPAOH (Carati, page 46, section Synthesis of TS-1 in F media, lines 1-2). Therefore, Carati discloses using HF as F media (as also set forth in Office Action mailed 11/23/2021, page 6).
Secondly, while Carati only teaches the synthesis of a TS-1 zeolite with only an equimolar amount of tetrapropylammonium hydroxide and HF, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Carati does not expressly teach the claimed molar ratio the HF and the SDA-OH. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Carati does not disclose the entire claimed invention. Rather, Louis is relied upon to teach claimed elements missing from Carati. See pages 6-8 of the Office Action mailed 11/23/2021.

Applicant further argues:
“Louis is silent about the formation of hydrophobic zeolites, and also uses NH4F as the principal fluoride source. One of ordinary skill in the art would not have would not have any reasonable expectation based on Louis that a synthesis using a HF/SDA-OH ratio greater than 1 would produce a hydrophobic MFI, BEA or MWW zeolite. One of ordinary skill in the art seeking to synthesize a hydrophobic MFI, BEA or MWW zeolite would not have succeeded by following any teaching by Louis.
The cited references do not teach each and every element of the instantly claimed invention. The references do not provide any motivation for how to prepare a hydrophobic MFI, BEA or MWW zeolite or any reasonable expectation that they can be successfully formed.”

Remarks, p. 8-9

The Examiner respectfully traverses as follows:
Firstly, the use of HF is taught in Carati as set forth above.
Secondly, given that Louis teaches that a higher concentration of F- in the synthesis solution leads to the formation of larger crystals and it can be concluded that the syntheses via this unconventional route allows to vary the size of the crystals maintaining high crystallinity (page 174, right column, 3rd paragraph, lines 2-6), and by varying the concentration of fluorides in the gel, it is possible to tailor the size of the crystals and their surface acidity (page 177, left column, Conclusions, lines 3-5), it would have been obvious for a person of ordinary skill in the art to use varying concentrations of HF in the synthesis solution and therefore the molar ratio of the HF and the SDA-OH in the synthesis of Carati, including the presently claimed ranges, to tailor the size of the crystals and surface acidity of synthesized zeolite, and thereby arrive at the claimed invention, absent evidence to the contrary.
Thirdly, in response to the amendment of claim 10, which now recites “…the hydrophobic zeolite that is formed has a Socony Mobil-5 (MFI), Beta (BEA), or MWW framework”, a new set of rejection is set forth above, based on teachings from Carati in view of Louis and Qin, wherein specifically, Qin teaches the formation of hydrophobic zeolite in fluoride medium (page 12-13, Office Action set forth above).

Applicant further argues:
“Table 2 at page 261 of Qin shows only a modest (23%) reduction of silanol defects comparing the ZSM-5 samples synthesized by the experimental conditions at page 263. This result provides further evidence that NH4F is inferior to HF. Applicant's method as claimed in amended claim 10 results in a density of silanol groups ((D) as low as 0.03, as shown in Table 1 at page 21 of the specification. Accordingly, the claimed zeolites are termed "hydrophobic"; and the enhanced reduction (50%) in silanol density is claimed in amended claim 12.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
Firstly, Qin discloses that for the data in Table 2 (included below), the peak at 1.7 ppm is attributed to external silanol groups (i.e., SiOHext.), while the one at 2.3 ppm can be attributed to silanol groups in defect sites (i.e., SiOHdef.) (Qin, page 261, left column). In Table 2, it is shown that the density of external silanol groups decreases from 1700 to 678 µmol/g, which shows that zeolite prepared in fluoride medium has an external silanol group density that is less than 40% of that of zeolite prepared in hydroxyl medium (i.e., more than 60% reduction).

    PNG
    media_image1.png
    185
    486
    media_image1.png
    Greyscale

Secondly, the use of HF is already taught by Carati. Therefore, the advantage of using HF would necessarily be present in the catalyst of Carati in view of Louis and Qin.

Applicant further argues:
“Regarding claim 20, the Office Action at page 9 asserted Qin discloses crystallization of ZSM-5 zeolite with Silicate-1 seeds. For the reasons discussed above, dependent claim 20 includes the inventive features of amended claim 10 and is therefore not obvious.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
As set forth above, in response to the amendment of claim 10, which now recites “…the hydrophobic zeolite that is formed has a Socony Mobil-5 (MFI), Beta (BEA), or MWW framework”, a new set of rejection is set forth above, based on teachings from Carati in view of Louis and Qin.

	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                               

                                                                                                                                                                         /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732